Title: James Madison to Ferdinand R. Hassler, 2 July 1835
From: Madison, James
To: Hassler, Ferdinand Rudolph


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                July 2. 1835. 
                            
                        
                        
                        I have just recd. your letter of the 29th. June, and immediately commicated your object to the Rector of the
                            University with an expression of your scientific qualifications for the professorship lately vacated. With friendly
                            respects & good wishes 
                        
                        
                            
                                J. M.
                            
                        
                    